Citation Nr: 1760801	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for recurrent epistaxis.


ORDER

A 10 percent disability rating for recurrent epistaxis is granted for the entire initial rating period on appeal.


FINDING OF FACT

Throughout the initial rating period, the Veteran's recurrent epistaxis has manifested hemorrhage from the nose two to three times per week, lasting five to ten minutes, nasal dryness requiring daily use of nasal saline, and no headaches, pain, crusting, or purulent discharge.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for recurrent epistaxis have been met for the entire initial rating period on appeal.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code (DC) 6502 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from August 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which implemented the Board's August 2014 decision granting service connection for recurrent epistaxis.  The Veteran is appealing the initial noncompensable, or zero percent, rating assigned, effective from May 13, 2008.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, as noted above, the Veteran is in receipt of a noncompensable, or zero percent, disability rating for his recurrent epistaxis throughout the entire initial rating period on appeal, under the provisions of 38 C.F.R. § 4.97, DC 6522-6502.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 6522 contemplates allergic or vasomotor rhinitis, and DC 6502 contemplates deviation of the nasal septum.

DC 6502 provides for a 10 percent disability rating when there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side of the nose.  Id.

Turning to the evidence relevant to the initial rating period, in March 2008, the Veteran reported experiencing nosebleeds with no associated rhinitis, as well as dryness.  He stated that the bleeding stopped when he applied pressure.  He was given a saline nose spray to administer as needed.

In May 2008, he reported continued nosebleeds as well as difficulty breathing through his nose.  The doctor observed some excoriations but no polyps.  The Veteran was told to continue the saline nose spray and he was referred for an otolaryngology consultation.

At the August 2008 otolaryngology consultation, the Veteran reported recurrent epistaxis and dry nose.  His last episode of epistaxis had occurred that morning and had stopped on its own.  On physical examination, the septum was midline.  There was a dry minimally bleeding mucosal lesion on the right anterior septum which the doctor cauterized with silver nitrate.  The turbinates and mucosa were normal.  There was a right nasal alla notch secondary to a previous trauma.  The diagnosis was recurrent epistaxis.  The doctor prescribed nasal saline and bacitracin regimen.

At a May 2012 Board hearing, the Veteran testified that he had nosebleeds when he walked and sometimes when he woke up.  His doctors had told him to constantly use the nasal saline to keep his nose moist.  He denied any blockage in his nose.

At a November 2012 VA examination, the Veteran stated that he applied a nasal moisturizer to his nose on daily basis, and that he experienced a bloody nose every couple of days that lasted for up to ten minutes and resolved spontaneously.  The examiner noted that a review of the his electronic medical records and claims file revealed that he was seen only once in consultation with ENT in August 2008, as described above, and that the VA treatment records and claims file were absent of any medical documentation after that appointment of any further complaints by the Veteran for an epistaxis condition.   Further, the Veteran's physical exam did not reveal any scarring on the inside of his nose, and his nasal turbinates were intact, as were all his nasal mucosa.

In a January 2014 statement, the Veteran stated that he had nosebleeds two to three times per week depending on weather and activities, as well as when coming in from outside in cold weather or going outside in summer.  The bleeding lasted for five to ten minutes, and he applied pressure to get it to stop.  He stated that the bleeding also happened when the slightest abrasive touched his face.  

The Veteran's attorney reiterated the symptoms described in the January 2014 statement in a November 2017 brief.

After a review of the evidence of record, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent disability rating is warranted for the entire initial rating period on appeal, particularly in light of the Veteran's consistent description of nosebleeds occurring two to three times weekly and nasal dryness requiring daily use of nasal saline.

In the November 2017 brief, the Veteran's attorney argued that the Veteran's nosebleeds are more appropriately assessed under DC 6510, because sinusitis and nosebleeds both affect the functioning of the nose, occur in the nose, and result in drainage, crusting, and headaches.  Moreover, the Veteran's attorney argued that a 50 percent rating, or, at minimum, a 30 percent rating, is warranted because the Veteran's symptoms occurred much more often than six times per year.  The Board disagrees.

Under the General Rating Formula for Sinusitis, governing Diagnostic Codes 6510 through 6514, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, DC 6510.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by physician.  Id.

The Board acknowledges that, in rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

When choosing which diagnostic code to apply to an unlisted condition, codes for similar disorders or that provide general descriptions that encompass many ailments should be considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In deciding which diagnostic code is "closely related" to the unlisted condition, the following three factors may be taken into consideration: (1) whether the functions affected by the condition are analogous; (2) whether the anatomical location of the condition is analogous; and (3) whether the symptomatology of the condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 345, 350-51 (1992).

However, in this case, while both sinusitis and this Veteran's nosebleeds affect the functioning of the nose and occur in the nose, the symptomatology of the Veteran's nosebleeds is not analogous to sinusitis.  The medical evidence shows that his primary symptoms of nosebleeds are nasal hemorrhage, or drainage (non-purulent), and nasal dryness.  He has not reported any other symptoms, including crusting, pain, or headaches, as specifically accompanying his nosebleeds.  

Moreover, the Board notes that the Veteran's recurrent epistaxis does not manifest symptoms that would even qualify him for a 10 percent evaluation under DC 6510, which requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As the competent and credible evidence shows, the Veteran has not suffered from any incapacitating episodes requiring bed rest and treatment by physician from his nosebleeds, and neither does the record support a finding that his nosebleeds result in non-incapacitating episodes involving headaches, pain, and purulent discharge or crusting.  As stated above, the sole symptoms of the Veteran's recurrent epistaxis are limited to hemorrhage and dryness.  Therefore, the Board finds that General Rating Formula for Sinusitis, including DC 6510, is inapplicable to this Veteran's recurrent epistaxis.

In sum, the Board finds that the Veteran's recurrent epistaxis is most appropriately rated under DC 6502, the only code available which would allow a compensable rating for this condition.  The Board further finds that the Veteran has met the schedular requirements for assignment of the maximum 10 percent evaluation under DC 6502, as evidenced by his occasional nosebleeds resulting in nasal hemorrhage as well as dryness requiring daily use of nasal saline.

The evidence of record relevant to this appeal does not support the assignment of a Diagnostic Code other than 6502, as the Veteran's recurrent epistaxis is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  Crucially, his recurrent epistaxis has not manifested any loss of part of the nose or scars (DC 6504), sinusitis (DCs 6510 to 6514), rhinitis (DCs 6522 to 6524), or any other symptoms or pathology involving the throat (DCs 6515 to 6524).

The Board has considered the Veteran's statements regarding the severity of his recurrent epistaxis.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as nosebleeds and nasal dryness.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Layno.  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's epistaxis has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Despite the Veteran's contention of a debilitating nasal disability, the 10 percent disability rating assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his epistaxis and nasal dryness, indicating very generally a 10 percent reduction in his ability to function due to his recurrent epistaxis.  The critical question in this case, however, is whether the problems he has cited meet even higher levels under the rating criteria.  For the reasons cited above, the Board finds they do not, for any part of the initial rating period on appeal.    

For these reasons, the Board finds that a 10 percent disability rating, but no higher, is warranted for recurrent epistaxis for the entire initial rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for recurrent epistaxis, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination report, and the Veteran's statements, including his testimony at the May 2012 Board hearing.

The Veteran has been afforded an adequate examination on the issue of rating his recurrent epistaxis.  VA provided the Veteran with an examination in November 2012.  The Veteran's history was taken, and a complete examination was conducted, to include review of VA treatment records and the claims file.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's attorney's argument in the November 2017 brief that a new VA examination is warranted, as the 2012 VA examination was conducted for the purpose of determining medical nexus and it is now five years old.  However, the 2012 VA examiner, in addition to providing a nexus opinion, conducted a physical examination of the Veteran and interviewed him regarding his symptoms.  Moreover, the claims file includes updated VA treatment records through 2015, as well as statements from the Veteran, including in 2014, as discussed above, providing sufficient medical evidence upon which to base the determination herein.  Finally, the Veteran's attorney described symptoms similar to the level of severity reported at the 2012 VA examination and did not assert that his symptoms have worsened since that time.  Therefore, a new VA examination is not necessary to fulfill the duty to assist.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Daniel G. Krasnegor, Attorney

Department of Veterans Affairs


